Citation Nr: 1455629	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  07-37 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for multiple allergies.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to January 1970 and from June 1971 to June 1974, and his decorations include the Bronze Star Medal with "V" device for heroism.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which concluded that new and material evidence had not been received to reopen claims for entitlement to service connection for bilateral pes planus and multiple allergies, and which denied the Veteran's claim for entitlement to service connection for a bilateral knee disability.

When this matter was initially before the Board in January 2010, the Board reopened the Veteran's claims for entitlement to service connection for bilateral pes planus and multiple allergies based on the receipt of new and material evidence, and remanded these issues for additional development.  The Board also deferred adjudication of the Veteran's claim for entitlement to service connection for a bilateral knee disability, as this matter was identified as inextricably intertwined with the issue of entitlement to service connection for pes planus.

When this case was returned to the Board in May 2012 and February 2013, the Board again remanded the claims of entitlement to service connection for bilateral pes planus and multiple allergies, and again deferred adjudication of the Veteran's claim of entitlement to service connection for bilateral knee disorders.  

As previously noted in the Board's May 2012 and February 2013 remands, the issue of whether there was clear and unmistakable error in a November 1994 rating action that denied entitlement to service connection for an acquired psychiatric disorder was raised by the record in a January 2010 Informal Hearing Presentation.  Significantly, however, in a June 2014 rating decision, the RO determined that no revision of the November 1994 rating decision to deny compensation for an acquired psychiatric disorder was warranted on the basis of clear and unmistakable error.  To date, the Veteran has not initiated an appeal as to this determination by submitting a Notice of Disagreement.  See 38 C.F.R. §§ 20.200, 20.201 (2014).  As such, the Board does not have jurisdiction over this matter at this time.  

The issues of entitlement to service connection for bilateral pes planus and entitlement to service connection for multiple allergies are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that Veteran's bilateral knee disability, currently diagnosed as bilateral knee strain and osteoarthritis of the knees, is causally related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee disability, currently diagnosed as bilateral knee strain and osteoarthritis of the knees, are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a bilateral knee disability.  Specifically, the Veteran maintains that this disability is causally related to his military service.  In support of this contention, the Veteran has reported that his military occupational specialty (MOS) in service was as a stock clerk, and in this capacity, he spent much time on his feet lifting heavy loads.  See Veteran's November 2007 VA Form 9.  The Veteran has also reported that he first began experiencing chronic knee pain during service.  See March 2010 VA examination report.  In the alternative, the Veteran contends that this disability is caused or aggravated by his non-service connected pes planus.  See, e.g., Veteran's May 2007 Notice of Disagreement and November 2007 VA Form 9.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Establishing entitlement to service connection for a disability requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303 (2014); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board finds that service connection for a bilateral knee disability is warranted.  In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran has a current diagnosis of bilateral knee strain and osteoarthritis of the knees.  See March 2010 VA examination report; see also January 2012 statement from Dr. T.A.P. (noting that November 2010 x-rays of the knees revealed degenerative changes, as evidenced by joint space narrowing and osteophytes arising from the edges, and that the Veteran's knee disability was manifested by limitation of motion, mild erythema, and swelling of the knees).  As such, the Board finds that the first element required for service connection has been established.  

Turning to the second element required for service connection, although the Veteran's service treatment records fail to document treatment for a knee disability, the Veteran has reported experiencing bilateral knee symptomatology during service, to include chronic bilateral knee pain.  See, e.g., March 2010 VA examination report.  Additionally, the Veteran has reported spending much time during service on his feet lifting heavy loads as a stock clerk.  See Veteran's November 2007 VA Form 9.  The Board notes that the Veteran is competent to report that he experienced recurrent knee pain during service and that he spent a significant amount of time lifting heavy loads during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted).  Moreover, the Board considers the Veteran's reports regarding his in-service knee pain and activities to be credible insofar as such reports are consistent with the other evidence of record and the circumstances of his service.  In this regard, the Board notes that the Veteran's DD Form 214 confirms that the Veteran's MOS for his period of service from June 1971 to June 1974 was as a stock clerk.  Further, the Board finds no clear and convincing evidence to contradict his reports.  Accordingly, the Board finds that the second element required for service connection has also been established.  

Finally, turning to the third element required for service connection, the Board finds that the preponderance of the evidence shows that the Veteran's current bilateral knee disability is related to his military service.  In making this determination, the Board acknowledges that, at the time of the Veteran's March 2010 VA examination, the examiner reported that, as the Veteran's service treatment records were silent for such a disability, he could not provide an opinion that the Veteran's bilateral knee disability was at least as likely as not related to service without resorting to mere speculation.  Significantly, however, insofar as this opinion fails to provide a clear statement as to the etiology of the Veteran's bilateral knee disability, the Board finds this opinion to be of little probative value.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

By contrast, the Board finds the opinion provided by the Veteran's private treating physician, Dr. T.A.P., who attributed the Veteran's current knee disability to his military service, to be highly probative as to the etiology of this disability.  Specifically, in a January 2012 statement, Dr. T.A.P. provided the opinion that the Veteran's bilateral knee disability is related to military service as this disability was either directly attributable to, or at the very least aggravated by, his in-service activities.  In support of this opinion, Dr. T.A.P. reported that conditions such as degenerative changes of the joints are, by nature, progressively degenerative and disabling, and are seen in individuals who perform (or performed in the past) activities of a strenuous and repetitive nature (i.e., bending, twisting, kneeling, and extensive ambulation) over a period of years.  Thus, resolving all doubt in the Veteran's favor, the Board concludes that there is a link, established by medical evidence, between the Veteran's currently diagnosed bilateral knee disability and his military service.  

Accordingly, because all three elements required to establish service connection have been met, the Board finds that service connection for a bilateral knee disability, currently diagnosed as bilateral knee strain and osteoarthritis of the knees, is warranted, and the Veteran's claim is granted. 


ORDER

Service connection for a bilateral knee disability, currently diagnosed as bilateral knee strain and osteoarthritis of the knees, is granted.  


REMAND

The Veteran also seeks entitlement to service connection for multiple allergies and bilateral pes planus.  Specifically, the Veteran maintains that his bilateral pes planus was caused or aggravated by his military service, and that his allergies were incurred during active service in Vietnam and have been continuous ever since.  See, e.g., Veteran's August 2006 claim, May 2007 Notice of Disagreement, and November 2007 VA Form 9; Veteran's representative's January 2010, April 2012, and October 2014 Informal Hearing Presentations.  Before the Board can adjudicate these claims, however, another remand is necessary to ensure compliance with the Board's prior remand instructions and to ensure that there is a complete record upon which to decide his claims so that he is afforded every possible consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board will discuss each of its reasons for remand in turn. 

I.  VA Medical Opinions

A.  Bilateral Pes Planus

With regard to the issue of entitlement to service connection for bilateral pes planus, as noted above, the Board last remanded this issue in February 2013 to obtain a VA medical opinion addressing the nature and etiology of this disability.  Specifically, the Board instructed the AOJ to return the claims file to the March 2010 VA examiner in order to obtain an opinion as to whether the Veteran's pes planus is related to service, to include as a result of chronic aggravation of the low plantar arch, which was noted on his entrance examination in March 1967.  The examiner was instructed to reconcile his/her opinion with the October 2006 opinion of the Veteran's private podiatrist.  
 
Pursuant to the Board's February 2013 remand, additional VA medical opinions were obtained regarding the nature and etiology of the Veteran's bilateral pes planus in April 2013 and June 2013.  Specifically, in April 2013, the March 2010 VA examiner provided the opinion that it was less likely than not that the Veteran's pes planus was incurred during, caused by, or a result of service.  In support of this opinion, the VA examiner reported that there was a discrepancy between the Veteran's history, available service treatment records, and private medical records.  

Thereafter, in June 2013, the AOJ obtained an independent medical opinion regarding the etiology of the Veteran's bilateral pes planus that was based on a review of the records only.  At that time, the examiner, a doctor of podiatric medicine, provided an opinion that it was less likely than not that the Veteran's claimed pes planus was aggravated beyond the natural and normal aging process by military service.  The examiner also provided the opinion that it was at least as likely as not that the Veteran's current bilateral foot conditions were due to the normal and natural aging process.  In support of this opinion, the examiner reported that there was no diagnosis, treatment, or event pertaining to the Veteran's low arch during active duty or during the presumptive period thereafter.  In making this determination, the examiner noted that the Veteran's March 1967 enlistment papers stated that the low plantar arch was non-symptomatic, and that examinations conducted in January 1970, June 1971, and April 1974 did not indicate a low plantar arch condition/problem relating to this structural condition.  

Significantly, however, as highlighted by the Veteran's representative, the April 2014 opinion did not identify or discuss any specific discrepancies between the Veteran's history, available service treatment records, and private medical records.  See Veteran's representative's October 2014 Informal Hearing Presentation.  Additionally, the June 2014 VA examiner failed to acknowledge or discuss the significance of any of the Veteran's post-service treatment, or his assertions regarding a continuity of symptomatology since service.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical records to provide a negative opinion).  Moreover, as noted by the Veteran's representative, both the April 2014 and June 2014 VA examiners failed to acknowledge or discuss the findings and opinions provided by Dr. C.G.K. in October 2006 regarding the etiology of the Veteran's pes planus.  

In this regard, the Board notes that, in an October 2006 letter, Dr. C.G.K. reported that the Veteran's radiographic studies revealed severe degenerative changes and malposition in the right foot with loss of calcaneal inclination, as well as talar declination and severe degenerative changes in the talonvicular joint and medial column on the right side.  Dr. C.G.K. also provided the opinion that the Veteran's military service would necessarily have "add[ed] aggravation to this foot type and [sped] along the degenerative changes" that are now noted.  In support of this opinion, Dr. C.G.K. reported that the particular syndrome seen in the Veteran is typically caused by injury to the posterior tibial tendon, which was either injured acutely (rather rare) or was injured due to chronic overload during ambulation (more common).  In this regard, Dr. C.G.K. stated that any activity that would place increased strain on this tendon over a period of time, including lifting, carrying, walking distances, etc., would all aggravate this condition and cause worsening, resulting in tivialis posterior tendon dysfunction, which leads to the types of changes seen radiographically in the Veteran. 

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the nature and etiology of the Veteran's bilateral pes planus, the Board finds that on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess whether the Veteran has bilateral pes planus that was incurred during or aggravated by his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

B.  Multiple Allergies

With regard to the issue of entitlement to service connection for bilateral pes planus, as noted above, the Board last remanded this issue in February 2013 to obtain a VA medical opinion addressing the nature and etiology of this disability.  Specifically, the Board instructed the AOJ to return the claims file to the March 2010 VA examiner and obtain an opinion as to whether it is at least as likely as not that the Veteran's allergies (not limited to his food allergies) are etiologically related to his military service.  The examiner was instructed to reconcile his/her opinion with the August 2006 private medical opinion submitted by the Veteran.  

Pursuant to the Board's February 2013 remand, additional VA medical opinions were obtained regarding the nature and etiology of the Veteran's allergies in April 2013 and June 2013.  Specifically, in April 2013, the March 2010 VA examiner provided the opinion that it was less likely than not that the Veteran's allergies were incurred during, caused by, or a result of service.  In support of this opinion, the VA examiner reported that there was a discrepancy between the Veteran's history, available service treatment records, and private medical records.  

Thereafter, in June 2013, the AOJ obtained an independent medical opinion regarding the etiology of the Veteran's multiple allergies that was based on review of the records only.  At that time, the examiner, a doctor of podiatric medicine, provided an opinion that it was less likely than not that the Veteran's claimed allergies were aggravated beyond the natural and normal aging process by military service.  The examiner also provided the opinion that it was at least as likely as not that the Veteran's current allergies were due to the normal and natural aging process.  In support of this opinion, the examiner reported that there was no diagnosis, treatment, or event pertaining to his allergies during active duty or during the presumptive period thereafter.  In this regard, the examiner noted that the Veteran's March 1967 enlistment papers did not note allergies, and examinations dated in January 1970, June 1971, and April 1974 did not indicate the presence of allergies.  

Significantly, however, as highlighted by the Veteran's representative, the April 2014 opinion did not identify or discuss any specific discrepancies between the Veteran's history, available service treatment records, and private medical records.  See Veteran's representative's October 2014 Informal Hearing Presentation.  Additionally, the June 2014 VA examiner failed to acknowledge or discuss the significance of any of the Veteran's post-service treatment, or his assertions regarding a continuity of symptomatology since service.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical records to provide a negative opinion).  Moreover, as noted by the Veteran's representative, the April 2014 and June 2014 VA examiners failed to acknowledge or discuss the findings and opinions provided by Dr. D.R. in August 2006 regarding the nature and etiology of the Veteran's allergies.  

In this regard, the Board notes that, in an August 2006 statement, Dr. D.R. provided the opinion that the Veteran's chronic allergies, diagnosed as allergic dermatitis, allergic rhinitis, and food allergies, are at least as likely as not related to his military service.  In support of this opinion, Dr. D.R. reported that the Veteran complained of rashes during service and after discharge, and has continued to receive treatment for such rashes, as well as his other allergy symptoms, since 1999.  In this regard, Dr. D.R. noted the Veteran's reports that he first developed swelling of his left foot and left hand during service in Vietnam, which was diagnosed as an unknown allergy and was treated with medication.  Dr. D.R. also reported that, following service, the Veteran "discontinued the medication and he had no further problems with the rash."  Dr. D.R. then went on to report that the Veteran had allergy symptoms from the time of his separation from service until he presented for treatment in April 1999, including a recurrent rash and runny nose.  Finally, Dr. D.R. reported that, when the Veteran reported for treatment in April 1999, his allergy symptoms included a rash, throat feeling as though it was closing up, dizziness, watery eyes, and runny nose.   

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the nature and etiology of the Veteran's multiple allergies, the Board finds that on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess whether the Veteran has allergies that were incurred during or aggravated by his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

II.  Treatment Records

A review of the Veteran's claims file indicates that his post-service private treatment records may currently be incomplete.  Specifically, in an August 2006 letter, Dr. D.R. reported that he had been treating the Veteran's allergies since April 1999.  Significantly, however, to date, the only records on file from Dr. D.R. are dated from April 1999 to October 2002, and in March 2010.  Additionally, in a January 2012 statement, Dr. J.M. reported that he had been treating the Veteran for his allergies, including prior treatment in April 2010.  Significantly, however, to date, no additional treatment records from Dr. J.M. have been associated with the claims file.  Further, in an August 2006 letter, Dr. T.K. indicated that he had been treating the Veteran's pes planus.  Significantly, however, the only records on file from Dr. T.K. are dated from March 2002 to July 2003.  Finally, in statements dated in October 2006 and January 2012, Dr. C.G.K. reported that he was treating the Veteran's pes planus.  Significantly, however, to date, no additional treatment records from Dr. C.G.K. have been associated with the claims file.  As such, on remand, attempts should be made to obtain a complete copy of the Veteran's treatment records from Dr. D.R., Dr. J.M., Dr. T.K., and Dr. C.G.K., as well as any other outstanding treatment records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain all outstanding private treatment records pertaining to the Veteran's treatment for his claimed bilateral pes planus and multiple allergies, to include records from: 

(a) Dr. D.R., dated from October 2002 to March 21, 2010, and from March 23, 2010 to present; 

(b) Dr. J.M. 

(c) Dr. T.K., dated from July 2003 to present; and 

(d) Dr. C.G.K.

All reasonable attempts to obtain such records should be made and documented.  

2.  After the development requested in item (1) is complete, review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records.  All reasonable attempts to obtain such records should be made and documented.  

3.  After the development requested in items (1) and (2) is complete, make arrangements for the file to be reviewed by an examiner with appropriate experience evaluating foot conditions.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and/or Veterans Benefits Management System (VBMS) eFolders) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral pes planus had its clinical onset during active service or is related to any in-service disease, event, or injury. 

In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the Veteran's: 

(a) March 1967 entrance examination, which notes a low plantar arch, not clinically significant;

(b) January 1970, June 1971, and April 1974 medical history questionnaires on which the Veteran denied having foot problems; 

(c) January 1970, June 1971, and April 1974 periodic examinations, which noted normal feet;

(d) March 1980, August 1988, and March 1989 reports of medical history for civilian employment purposes indicating that the Veteran denied having foot trouble; 

(e) March 1989 report of medical examination and assessment for employment with the U.S. Postal Service reflecting a clinical evaluation of normal feet; 

(f) March 2002 letter from a private podiatrist revealing complaints of deep, sharp pain in the feet for the past four weeks; and 

(g) October 2003 certification for Family Medical Leave Act purposes by a health care provider who diagnosed the Veteran with posterior tibialis tendon dysfunction, pes planovalgus deformity, and acute plantar fasciitis, which reportedly had their onset in March 2002.

Additionally, in providing this opinion, the examiner should reconcile his/her findings with the other medical opinions of record, to specifically include the medical opinions provided by Dr. C.G.K. in October 2006 and January 2012, as well as the VA examiners in March 2010, May 2012, April 2014, and June 2014.  

In providing this opinion, the examiner should accept as true the Veteran's statements to the effect that he experienced severe foot pain during service and still had severe pain following separation from service, which continued to worsen to the point that he eventually sought treatment in approximately 2002.  See, e.g., Veteran's December 2003 Statement in Support of Claim.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4.  After the development requested in items (1) and (2) is complete, make arrangements for the file to be reviewed by an examiner with appropriate experience evaluating allergies.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and/or VBMS eFolders) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any allergies found to be present.  In this regard, the Board notes that: (1) the January 2004 and March 2010 VA examiners diagnosed the Veteran with anaphylaxis to peanuts; urticarial to corn, wheat, rice, potatoes, and chicken; anaphylaxis to penicillin; and aspirin sensitivity; (2) the March 2010 VA examiner also diagnosed the Veteran with chronic allergic rhinitis; (3) in August 2006, Dr. D.R. diagnosed the Veteran with chronic allergic dermatitis, allergic rhinitis, and food allergies; and (4) in January 2012, Dr. J.M. diagnosed the Veteran with chronic allergic rhinitis, as well as food allergy and sensitivity. 

For each diagnosis rendered, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such allergy had its clinical onset during active service or is related to any in-service disease, event, or injury. 

In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the Veteran's: 

(a) March 1967 medical history questionnaire on which the Veteran denied having sinus problems, hay fever, and/or allergies to food, clothing, or animals; 

(b) March 1967 entrance examination, which noted a normal examination of the nose, sinuses, mouth, and throat; 

(c) February 1969 and August 1969 service treatment records noting diagnoses of a head cold; 

(d) September 1969 service treatment record showing that the Veteran had a rash that was treated with Benadryl; 

(e) November 1969 service treatment recording noting treatment for possible strep throat with Penicillin; 

(f) February 1972 service treatment record indicating the presence of symptoms of numbness of the hands and feet, which was diagnosed as hyperventilation syndrome; 

(g) February 1972 emergency treatment note indicating symptoms of dizziness, light-headedness, numbness and tingling of hands and feet, again diagnosed as hyperventilation; 

(h) January 1973 service treatment record showing complaints of a rash; 

(i) January 1970, June 1971, and April 1974 medical history questionnaires on which the Veteran denied having sinus problems, hay fever, and/or allergies to food, clothing, or animals; 

(j) January 1970, June 1971, and April 1974 periodic examinations, which noted a normal examination of the nose, sinuses, mouth, and throat;

(k) May 1985 interim medical history report reflecting that the Veteran denied having skin rashes and/or allergies; and 

(l) August 1988 medical record noting that the Veteran had small, scaly lesions that were itchy at times and which were treated with hydrocortisone cream.  

Additionally, in providing this opinion, the examiner should reconcile his/her findings with the other medical opinions of record, to specifically include the medical opinions provided by Dr. D.R. in August 2006, as well as the VA examiners in January 2004, March 2010, May 2012, April 2014, and June 2014.  

In providing this opinion, the examiner should accept as true the Veteran's statements to the effect that he experienced swelling of his hands and feet during service in Vietnam, and that following his separation from service, he continued to experience similar symptoms.  See, e.g., Veteran's November 2003 Statement in Support of Claim.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


